Exhibit 10.5

SECURITY AGREEMENT

DATED July 23, 2018

BETWEEN

THE PERSONS LISTED IN SCHEDULE 1

as Chargors

AND

JPMORGAN CHASE BANK, N.A.

As Collateral Agent



--------------------------------------------------------------------------------

CONTENTS

 

Clause            Page  

1.

 

Interpretation

     1  

2.

 

Creation of Security

     4  

3.

 

Default Interest

     8  

4.

 

Undertakings

     8  

5.

 

Restrictions on dealings

     9  

6.

 

Shares

     9  

7.

 

Bank Accounts

     12  

8.

 

Perfection Requirements

     12  

9.

 

When Security becomes enforceable

     14  

10.

 

Enforcement of Security

     14  

11.

 

Receiver

     15  

12.

 

Powers of Receiver

     16  

13.

 

Application of proceeds

     17  

14.

 

Expenses and indemnity

     17  

15.

 

Delegation

     17  

16.

 

Further assurances

     18  

17.

 

Power of attorney

     18  

18.

 

Miscellaneous

     18  

19.

 

Release

     19  

20.

 

Calculations and certificates

     19  

21.

 

Partial invalidity

     19  

22.

 

Remedies and waivers

     19  

23.

 

Counterparts

     20  

24.

 

Governing law

     20  

25.

 

Enforcement

     20   Schedule   

1.

 

The Original Chargors

     21  

2.

 

Security Assets

     22    

Part 1

 

Real Property

     22    

Part 2

 

Shares

     23    

Part 3

 

Plant and Machinery

     24    

Part 4

 

Relevant Contracts

     25    

Part 5

 

Intellectual Property

     26  

3.

 

Forms Of Letters For Bank Accounts

     36    

Part 1

 

Notice To Account Bank

     36    

Part 2

 

acknowledgement of account bank

     38  

4.

 

Forms Of Letters For Insurances

     39    

Part 1

 

Form of Notice of Assignment

     39    

Part 2

 

Form of Letter of Undertaking

     41  

5.

 

Forms Of Letter For Relevant Contracts

     42    

Part 1

 

Notice To Counterparty

     42    

Part 2

 

Acknowledgement Of Counterparty

     43  

6.

 

Form Of Security Accession Deed

     44  

Signatories

       1  



--------------------------------------------------------------------------------

THIS DEED is dated July 23, 2018 and is made BETWEEN:

 

(1) THE PERSONS listed in Schedule 1 as original chargors (in this capacity, the
Original Chargors); and

 

(2) JPMORGAN CHASE BANK, N.A. (the Collateral Agent) as collateral agent for the
Secured Parties (as defined in the Credit Agreement defined below).

BACKGROUND:

 

(A) Each Chargor enters into this Deed in connection with the Credit Agreement
(as defined below).

 

(B) It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Deed:

Act means the Law of Property Act 1925.

Account means each current, deposit or other account opened or maintained by a
Chargor in England or Wales with the Collateral Agent or any other bank or
financial institution (and any replacement account or subdivision or sub-account
of that account).

Additional Chargor means a member of the Group which becomes a Chargor by
executing a Deed of Accession.

Chargor means the Original Chargors and any Additional Chargor.

Credit Agreement means the facility agreement dated on or about the date of this
Deed between, amongst others, the Parent, Administrative Agent and the
Collateral Agent.

Deed of Accession means a deed substantially in the form of Schedule 6 (Form of
Security Accession Deed)

Enforcement Period has the meaning given to it in Clause 9.1.

Insurance means any policy of insurance in which a Chargor may from time to time
have an interest (in each case to the extent of its interest and excluding any
third party insurances).

Intellectual Property means:

 

  (a) any know-how, patent, trade mark, service mark, design, business name,
topographical or similar right; this includes the patents and trademarks (if
any) specified in Part 5 of Schedule 2 (Security Assets) or in the schedule to
any Deed of Accession by which it came a party to this Deed;

 

  (b) any copyright or other intellectual property monopoly right; or

 

1



--------------------------------------------------------------------------------

  (c) any interest (including by way of licence) in any of the above,

in each case, whether registered or not and including all applications for any
of the rights referred to in paragraphs (a), (b) and (c) above.

Mortgaged Property means all freehold and leasehold property which a Chargor
purports to mortgage or charge under this Deed.

Party means a party to this Deed.

Plant and Machinery means in relation to any Chargor any plant, machinery,
computers, office equipment or vehicles specified in Part 3 of Schedule 2
(Security Assets) opposite its name or in the schedule to any Deed of Accession
by which it became party to this Deed.

Receiver means an administrative receiver, receiver and manager or a receiver
(and includes the equivalent official in any other applicable jurisdiction), in
each case, appointed under this Deed.

Related Rights means:

 

  (a) any dividend, interest or other distribution paid or payable in relation
to any Shares; and

 

  (b) any right, money or property accruing or offered at any time in relation
to any Shares by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise.

Relevant Contract means in relation to any Chargor any agreement specified in
Part 4 of Schedule

2 (Security Assets) opposite its name or in the schedule to any Deed of
Accession by which it became party to this Deed.

Secured Liabilities means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Chargor and the other Loan Parties to the
Secured Parties under or in relation to this Deed, and all Secured Obligations
(as such term is defined in the Credit Agreement) of each Chargor and the other
Loan Parties to the Secured Parties under or in relation to the other Loan
Documents or otherwise with respect to any Loan, Letter of Credit, Secured Cash
Management Agreement or Secured Hedge Agreement.

Secured Party has the meaning given to that term in the Credit Agreement.

Security means any Lien created, evidenced or conferred by or under this Deed.

Security Assets means all assets of each Chargor the subject of any security
created by this Deed.

Security Period means the period beginning on the date of this Deed and ending
on the date on which all of the Secured Liabilities have been unconditionally
and irrevocably paid and discharged in full (which expression shall not include
a payment of a dividend in a liquidation, winding up or bankruptcy of less than
100%), all Letters of Credit and Commitments are terminated and all Commitments
have expired or been terminated or expired (in each case, other than
(A) contingent obligations and (B) Secured Swap Obligations and Secured Banking
Services Obligations as to which arrangements satisfactory to the applicable
Swap Provider, or Banking Services Provider have been made and (C) Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made).

 

2



--------------------------------------------------------------------------------

Shares means the shares specified in Part 2 of Schedule 2 (Security Assets) and
any other shares in the Subject Companies of which any Chargor is or becomes the
legal or beneficial owner.

Stock Transfer Form means a blank, undated stock transfer form in respect of the
Shares duly executed as a deed by or on behalf of any Chargor.

Subject Companies means the Subsidiaries in which a Chargor owns any shares or
other ownership interests.

 

1.2 Construction

 

(a) Capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

 

(b) The term:

 

  (i) certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001;

 

  (ii) clearance system means a person whose business is or includes the
provision of clearance services or security accounts or any nominee or
depository for that person;

 

  (iii) a Loan Document or other agreement or instrument includes (without
prejudice to any prohibition on amendments) any amendment to that Loan Document
or other agreement or instrument, including any change in the purpose of, any
extension of or any increase in the amount of a facility or any additional
facility;

 

  (iv) the term this Security means any security created by this Deed;

 

  (v) assets includes present and future properties, revenues and rights of
every description;

 

  (vi) an amendment includes a supplement, restatement, amendment novation or
re-enactment and amended is to be construed accordingly;

 

  (vii) an authorisation includes an authorisation, consent, approval,
resolution or licence;

 

  (viii) a month is a reference to a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar month
or the calendar month in which it is to end, except that:

 

  (A) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (B) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (C) notwithstanding clause (A) above, a period which commence on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate;

 

  (ix) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

 

3



--------------------------------------------------------------------------------

  (x) a person includes any individual, firm, company, corporation, partnership,
association, organisation, government, state, agency, trust or other entity (in
each case whether or not having separate legal personality);

 

  (xi) a regulation includes any regulation, order, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental body, agency, department or regulatory or self-regulatory authority
or organisation;

 

  (xii) a provision of law is a reference to that provision as amended and
includes any subordinate legislation;

 

  (xiii) a clause or a Schedule is a reference to a clause of or a Schedule to
this Deed;

 

  (xiv) a time of day is a reference to London, England time;

 

  (xv) an obligation to any Chargor to do something shall include an obligation
to procure that it is done and an obligation not to do something shall include
an obligation not to permit, suffer or allow it;

 

  (xvi) an Event of Default is continuing if it has not been remedied or waived
in writing, in accordance with the provisions of the Credit Agreement; and

 

  (xvii) a reference to administration shall include any equivalent or analogous
proceedings under the laws of any other applicable jurisdiction.

 

(c) Any covenant of a Chargor under this Deed (other than a payment obligation)
remains in force during the Security Period.

 

(d) The terms of the other Security Documents and of any side letters between
any Parties in relation to any Security Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

 

(e) If the Collateral Agent, acting reasonably, considers that an amount paid to
a Secured Party under a Loan Document is capable of being avoided or otherwise
set aside on the liquidation or administration of the payer or otherwise, then
that amount will not be considered to have been irrevocably paid for the
purposes of this Deed.

 

(f) Unless the context otherwise requires, a reference to a Security Asset
includes:

 

  (i) any part of that Security Asset;

 

  (ii) the proceeds of sale of that Security Asset; and

 

  (iii) any present and future assets of that type.

 

2. CREATION OF SECURITY

 

2.1 General

 

(a) All the security created under this Deed:

 

  (i) is created in favour of the Collateral Agent;

 

4



--------------------------------------------------------------------------------

  (ii) is created over present and future assets of the Chargors;

 

  (iii) is security for the payment, discharge and performance of all the
Secured Liabilities; and

 

  (iv) is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

 

(b) Unless otherwise expressly agreed in writing between the relevant Chargor
and the Collateral Agent, no Security shall be created pursuant to this Deed
over any asset or undertaking (including any minority shareholdings and any
interests in joint ventures) which a Chargor is at any time prohibited from
creating Security on or over by reason of any permitted contract, licence,
lease, or instrument binding on such asset at the time of its acquisition (and
not incurred in contemplation thereof) or other arrangement with a third party
pursuant to a permitted contract binding on such asset at the time of its
acquisition (and not incurred in contemplation thereof) and in each case, except
to the extent such prohibition is rendered ineffective after giving effect to
applicable laws.

 

(c) The Collateral Agent holds the benefit of this Deed on trust for the Secured
Parties.

 

(d) The fact that no or incomplete details of any Security Asset are inserted in
Schedule 2 (Security Assets) or in the schedule to any Deed of Accession (if
any) by which any Chargor became party to this Deed does not affect the validity
or enforceability of this Security.

 

2.2 Declaration of Trust

The Collateral Agent declares that it holds this Security on trust for the
Secured Parties on the terms contained in this Deed.

 

2.3 Land

 

(a) Each Chargor charges:

 

  (i) by way of a first legal mortgage all estates or interests in any freehold
or leasehold property owned by it and all rights under any licence or other
agreement or document which gives that Chargor a right to occupy or use
property; this includes any specified in Part 1 of Schedule 2 (Security Assets)
opposite its name or in Part 1 of the schedule to any Deed of Accession by which
it became party to this Deed; and

 

  (ii) (to the extent that they are not the subject of a mortgage under
subparagraph (i) above) by way of first fixed charge all estates or interests in
any freehold or leasehold property owned by it and all rights under any licence
or other agreement or document which gives that Chargor a right to occupy or use
property.

 

(b) A reference in this Deed to any freehold or leasehold property includes:

 

  (i) all buildings, erections, fixtures and fittings (including trade fixtures
and fittings) and fixed plant and machinery on that property owned by the
relevant Chargor; and

 

  (ii) the benefit of any covenants for title given or entered into by any
predecessor in title of the relevant Chargor in respect of that property and any
moneys paid or payable in respect of those covenants.

 

5



--------------------------------------------------------------------------------

2.4 Shares

Each Chargor charges by way of a first fixed charge:

 

  (a) all of its Shares; and

 

  (b) all Related Rights.

 

2.5 Bank accounts and credit balances

Each Chargor charges by way of a first fixed charge all of its rights in respect
of any amount standing to the credit of any Account and the debt represented by
it.

 

2.6 Plant and machinery

Each Chargor charges by way of a first fixed charge all Plant and Machinery
owned by it and its interest in any Plant and Machinery in its possession.

 

2.7 Insurances

 

(a) Each Chargor assigns by way of security, subject to a proviso for
reassignment on redemption, all amounts payable to it under or in connection
with each of its Insurances and all of its rights in connection with those
amounts.

 

(b) To the extent that they are not effectively assigned under paragraph
(a) above, each Chargor charges by way of first fixed charge all amounts and
rights described in paragraph (a) above.

 

(c) Each Chargor charges by way of first fixed charge all amounts payable to it
under or in connection with each of its other Insurances and all of its rights
in connection with those amounts.

 

(d) A reference in this Subclause to any amounts excludes all amounts received
or receivable under or in connection with any third party liability Insurance
and required to settle a liability of a Chargor or any Additional Chargor to a
third party.

 

2.8 Other contracts

 

(a) Each Chargor assigns by way of security, subject to a proviso for
re-assignment on redemption, all of its rights in respect of:

 

  (i) its Relevant Contracts;

 

  (ii) any letter of credit issued in its favour; and

 

  (iii) any bill of exchange or other negotiable instrument held by it.

 

(b) To the extent that any right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which that Chargor may derive
from that right or be awarded or entitled to in respect of that right.

 

(c) To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraph (a) or (b) above, each
Chargor charges by way of first fixed charge all of its rights under each
agreement and document to which it is a party.

 

2.9 Intellectual Property

Each Chargor charges by way of a first fixed charge all of its rights in respect
of any Intellectual Property.

 

6



--------------------------------------------------------------------------------

2.10 Miscellaneous

Each Chargor charges by way of a first fixed charge:

 

  (a) any beneficial interest, claim or entitlement it has to any assets of any
pension fund;

 

  (b) its goodwill;

 

  (c) the benefit of any authorisation (statutory or otherwise) held in
connection with its business or the use of any Security Asset;

 

  (d) the right to recover and receive compensation which may be payable to it
in respect of any authorisation referred to in paragraph (c) above; and

 

  (e) its uncalled capital.

 

2.11 Floating charge

 

(a) Each Chargor charges by way of a first floating charge all of its assets
whatsoever and wheresoever not otherwise effectively mortgaged, charged or
assigned under this Deed.

 

(b) Except as provided below, the Collateral Agent may by notice in writing to a
Chargor convert the floating charge created by that Chargor under this Deed into
a fixed charge as regards any of that Chargor’s assets specified in that notice,
if:

 

  (i) an Event of Default is continuing;

 

  (ii) the Collateral Agent reasonably considers those assets to be in danger of
being seized or sold under any form of distress, attachment, execution or other
legal process or to be otherwise in jeopardy; or

 

  (iii) that Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under Clause 5(a) (Restrictions on
dealing).

 

(c) The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

 

  (i) the obtaining of a moratorium; or

 

  (ii) anything done with a view to obtaining a moratorium,

under section 1A to the Insolvency Act 1986.

 

(d) The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of each Chargor’s assets if an
administrator is appointed or the Collateral Agent receives notice of an
intention to appoint an administrator

 

(e) The floating charge created under this Deed is a qualifying floating charge
for the purpose of paragraph 14 of Schedule B1 to the Insolvency Act 1986.

 

(f) The giving by the Collateral Agent of a notice under paragraph (b) above in
relation to any asset of a Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Security Document.

 

7



--------------------------------------------------------------------------------

3. DEFAULT INTEREST

Each Chargor shall pay interest on demand at the default rate of interest
specified in the Credit Agreement and in accordance with the terms of the Credit
Agreement on all amounts (including principal, interest, costs and amounts
recoverable from that Chargor by way of indemnity) due but not paid by that
Chargor to the Collateral Agent under this Deed from the due date of payment
until the date of the actual payment to the Collateral Agent whether before or
after judgment.

 

4. UNDERTAKINGS

 

4.1 Undertakings in respect of the Subject Companies

Each Chargor undertakes and covenants with the Collateral Agent that, during the
Security Period, it shall ensure that each Subject Company does not take any of
the following actions without the prior written consent of the Collateral Agent,
unless such actions are permitted under the terms of the Loan Documents:

 

  (a) reduce its share capital in any way or purchase, redeem or otherwise
acquire any of the Shares;

 

  (b) issue any further shares in any Subject Company or grant any options to
acquire shares in the Subject Company;

 

  (c) re-register as a company of another type under the Companies Act 2006;

 

  (d) participate in any merger, consolidation or arrangement under the
Companies Act 2006; or

 

  (e) amend the memorandum or articles of association of any Subject Company in
any way that may reasonably be considered to be prejudicial to the interest of
the Collateral Agent.

 

4.2 General Undertakings

Each Chargor further undertakes and covenants with the Collateral Agent that
during the Security Period, it:

 

  (a) shall obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents required to enable it lawfully to enter into and perform its
obligations under this Deed;

 

  (b) unless otherwise permitted under the terms of the Loan Documents, shall
not knowingly do or cause or permit to be done anything which may in any way
materially depreciate, jeopardise or otherwise prejudice the value to the
Collateral Agent of the security created by this Deed;

 

  (c) shall notify the Collateral Agent of the occurrence of any event which
results in or may reasonably be considered likely to result in any of the
representations and warranties made in Clause 6 (Representations) being untrue
in any material respect when made or when deemed to be repeated; and

 

  (d) shall not, without the prior written consent of the Collateral Agent,
except as permitted in the Loan Documents:

 

  (i) permit any person other than that Chargor to be registered as holder of
the Security Assets or any part thereof;

 

8



--------------------------------------------------------------------------------

  (ii) create or purport to create or permit to subsist any mortgage, debenture,
charge, lien or encumbrance (other than in favour of the Collateral Agent) on or
over the Security Assets or any part thereof or interest therein; or

 

  (iii) sell, transfer or otherwise dispose of the Security Assets or any part
thereof or interest therein or attempt to agree so to do.

 

5. RESTRICTIONS ON DEALINGS

No Chargor may:

 

  (a) create or allow to exist any Security on any of its assets; or

 

  (b) either in a single transaction or in a serious of transactions and whether
related or not and whether voluntarily or involuntarily dispose of all or any
part of its assets,

unless permitted under the Credit Agreement.

 

6. SHARES

 

6.1 Representations

 

(a) Each Chargor represents and warrants to each Secured Party that:

 

  (i) its Shares are duly authorised, validly issued and fully paid and are not
subject to any option to purchase or similar right;

 

  (ii) its Shares represent the whole of the issued share capital of each of the
relevant Subject Company;

 

  (iii) it is the sole legal and beneficial owner of its Shares.

 

(b) Each Share is fully paid or credited as fully paid, no calls have been made
in respect of the thereof and remain unpaid and no calls can be made in respect
of such Shares in the future.

 

6.2 Times for making representations

 

(a) The representations and warranties set out in this Deed are made by each
Original Chargor on the date of this Deed.

 

(b) Each representation and warranty under this Deed is deemed to be repeated by
each Chargor which becomes party to this Deed by a Deed of Accession, on the
date on which that Chargor becomes a Chargor.

 

(c) When a representation and warranty is deemed to be repeated, it is deemed to
be made by reference to the circumstances existing at the time of repetition.

 

9



--------------------------------------------------------------------------------

6.3 Deposit

Each Chargor must as soon as reasonably practicable following the date of this
Deed (and in any event within 5 Business Days) deposit with the Collateral Agent
or, as the Collateral Agent may direct:

 

  (a) all share certificates in relation to the Shares; and

 

  (b) all Stock Transfer Forms in relation to the Shares.

 

6.4 Changes to rights

No Chargor may, without prior written consent of the Collateral Agent, take or
allow the taking of any action on its behalf which may result in the rights
attaching to any of its Security Assets being altered in any way that may
reasonably be considered to be prejudicial to the interest of the Secured
Parties or further Shares being issued.

 

6.5 Calls

 

(a) Each Chargor must pay all calls and other payments due and payable in
respect of any Security Assets.

 

(b) If a Chargor fails to do so, the Collateral Agent may pay those calls or
other payments on behalf of that Chargor. That Chargor must promptly on request
reimburse the Collateral Agent for any payment made by the Collateral Agent
under this Clause 6.5 (Calls).

 

6.6 Other obligations in respect of Security Assets

 

(a) Each Chargor must comply with all requests for information which is within
its knowledge and which are made under any law or regulation or by any listing
or other authority or any similar provision contained in any articles of
association or other constitutional document relating to any Security Assets.

 

(b) Each Chargor must as soon as reasonably practicable supply to the Collateral
Agent a copy of any information referred to in paragraph (a) above.

 

(c) No Secured Party is obliged to:

 

  (i) perform any obligation of a Chargor;

 

  (ii) make any payment, or make any enquiry as to the nature or sufficiency of
any payment received by it or a Chargor; or

 

  (iii) present or file any claim or take any other action to collect or enforce
the payment of any amount to which it may be entitled under this Deed,

in respect of any Security Assets.

 

6.7 Dividends and voting rights

 

(a) Except during the Enforcement Period, each Chargor may continue to exercise
the voting rights, powers and other rights in respect of the Security Assets
provided that each Chargor shall not, without prior written consent of the
Collateral Agent, exercise such voting rights, or otherwise permit or agree to:

 

  (i) any variation of the rights attaching to or conferred by the Security
Assets or any part of them in any way that may reasonably be considered to be
prejudicial to the interest of the Secured Parties;

 

10



--------------------------------------------------------------------------------

  (ii) any increase or reduction in the authorised share capital (if any) of any
Subject Company in any manner which, in the opinion of the Collateral Agent
(acting reasonably), would or would be likely to materially impair the value of
or materially prejudice the ability of the Collateral Agent to realise the
Security; or

 

  (iii) any issue of any further shares of any Subject Company (unless such
shares are issued to a Chargor and made subject to the terms of this Deed
immediately upon the issue thereof in a manner reasonably satisfactory to the
Collateral Agent).

 

(b) Except during the Enforcement Period, all dividends or other income or
distributions paid or payable in relation to any Security Assets must be paid to
the relevant Chargor to the extent not prohibited by any Loan Document. During
the Enforcement Period, the Collateral Agent or its nominee shall be entitled to
cause the Security Assets to be registered in its name and may in its discretion
exercise or refrain from exercising:

 

  (i) any voting rights; and

 

  (ii) any other powers or rights which may be exercised by the legal or
beneficial owner of any Security Assets, any person who is the holder of any
Security Assets or otherwise,

in each case, in the name of the relevant Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by the relevant
Chargor.

 

(c) If any Security Asset remains registered in the names of the Chargors, each
Chargor irrevocably appoints the Collateral Agent or its nominee as its proxy to
exercise all voting rights in respect of those Security Assets during the
Enforcement Period.

 

(d) Each Chargor must indemnify the Collateral Agent against any loss or
liability incurred by the Collateral Agent as a consequence of the Collateral
Agent acting in respect of the Security Assets at the direction of that Chargor.

 

6.8 Financial Collateral

 

(a) To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargors under this Deed constitute a “security financial collateral
arrangement” (in each case for the purpose of and as defined in the Financial
Collateral Arrangements (No. 2) Regulations 2003 (SI 2003 No. 3226)) the
Collateral Agent will have the right during the Enforcement Period to
appropriate all or any part of that financial collateral in or towards the
satisfaction of the Secured Liabilities.

 

(b) Where any financial collateral is appropriated:

 

  (i) if the financial collateral is listed or traded on a recognised exchange
its value will be taken as the value at which it could have been sold on the
exchange on the date of appropriation; or

 

  (ii) in any other case, the value of the financial collateral will be such
amount as the Collateral Agent reasonably determines having taken into account
advice obtained by it from an independent investment or accountancy firm of
national standing selected by it,

and each Secured Party will give credit for the proportion of the value of the
financial collateral appropriated to its use.

 

11



--------------------------------------------------------------------------------

7. BANK ACCOUNTS

 

7.1 Withdrawals

 

(a) Except during an Enforcement Period, each Chargor may withdraw any moneys
(including interest) standing to the credit of any Account.

 

(b) Except with the prior consent of the Collateral Agent, during an Enforcement
Period (in respect of which the Collateral Agent has given notice to the
relevant Chargor), no Chargor may withdraw any moneys (including interest)
standing to the credit of any Account.

 

8. PERFECTION REQUIREMENTS

 

8.1 Bank accounts

 

(a) Each Chargor must:

 

  (i) as soon as reasonably practicable and in any event within ten Business
Days of the date of this Deed or any Deed of Accession or, if later, the date on
which it opens a new Account (as applicable), serve a notice of charge,
substantially in the form set out in Part 1 of Schedule 3 (Forms of Letters for
Bank Accounts) on each Account Bank; and

 

  (ii) use its reasonable endeavours (not involving the payment of money or
incurrence of any external expenses) to ensure that each Account Bank
acknowledges the notice, substantially in the form set out in Part 2 of Schedule
3 (Forms of Letters for Bank Accounts) within 30 Business Days of service of
such notice, provided that the Chargor’s obligation under this paragraph
(ii) shall cease upon expiration of such period.

 

(b) During an Enforcement Period and upon written notice by the Collateral
Agent, each Chargor must (unless already done so pursuant to Clause 8.1(a) or
otherwise instructed by the Collateral Agent):

 

  (i) promptly serve a notice, substantially in the form set out in Part 1 of
Schedule 3 (Forms of Letters for Bank Accounts) on any bank with which that
Chargor holds an account; and

 

  (ii) use its reasonable endeavours to ensure that each bank acknowledges the
notice, substantially in the form set out in Part 2 of Schedule 3 (Forms of
Letters for Bank Accounts).

 

(c) A notice of charge required to be served under paragraph (a) or (b) above
may be served by the Parent in its capacity as agent of any other Chargor.

 

(d) The execution of this Deed by each Chargor and the Collateral Agent shall
constitute notice to, and acknowledgement by, the Collateral Agent of the charge
created over any Account opened or maintained with the Collateral Agent.

 

8.2 Insurances

Each Chargor must:

 

  (a) within ten Business Days after the date of this Deed or any Deed of
Accession or, if later, the date of entry into any Insurance (as appropriate),
give notice of this Deed (or Deed of Accession) to each of the other parties to
each of the Insurances by sending a notice substantially in the form of Part 1
of Schedule 4 (Forms of Letters for Insurances); and

 

12



--------------------------------------------------------------------------------

  (b) use its reasonable endeavours to procure that each such other party
delivers a letter of undertaking to the Collateral Agent in the form of Part 2
of Schedule 4 (Forms of Letters for Insurances) within 30 Business Days of the
date of that notice, provided that the Chargor’s obligation under this paragraph
(b) shall cease upon expiration of such period.

 

8.3 Relevant Contracts

During an Enforcement Period and upon written notice by the Collateral Agent,
each Chargor must:

 

  (a) promptly serve a notice of assignment, substantially in the form of Part 1
of Schedule 5 (Forms of letter for Relevant Contracts), on each of the other
parties to each of its Relevant Contracts; and

 

  (b) use reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 5
(Forms of letter for Relevant Contracts) within 14 days of the date of that
notice.

 

8.4 Land

 

(a) If a Chargor owns or acquires any freehold or leasehold property after the
date of this Deed it shall:

 

  (i) as soon as reasonably practicable after request by the Collateral Agent
and at the cost of that Chargor, execute and deliver to the Collateral Agent a
legal mortgage over that property in favour of the Collateral Agent in a form
which the Collateral Agent may reasonably require;

 

  (ii) if the title to that freehold or leasehold property is registered at HM
Land Registry or required to be so registered, give HM Land Registry written
notice of this Security; and

 

  (iii) if applicable, ensure that this Security is correctly noted in the
Register of Title against that title at HM Land Registry.

 

(b) Each Chargor consents to a restriction in the following terms being entered
into on the Register of Title relating to any Mortgaged Property registered at
HM Land Registry:

“No disposition of the registered estate by the proprietor of the registered
estate is to be registered without a written consent signed by the proprietor
for the time being of the charge dated [                     ] in favour of
[                    ] referred to in the charges register or their conveyancer.
(Standard Form P)”.

 

(c) Each Chargor shall as soon as reasonably practicable deposit with the
Collateral Agent all deeds and documents of title relating to its Mortgaged
Property and all local land charges, land charges and HM Land Registry search
certificates and similar documents received by it or on its behalf.

 

8.5 Intellectual Property

Each Chargor must as soon as reasonably practicable, if requested to do so by
the Collateral Agent, sign or procure the signature of, and comply with all
reasonable instructions of the Collateral Agent in respect of, any document
required to make entries in any public register with respect to the Collateral
Agent’s security interest in Intellectual Property (including the United Kingdom
Trade Marks Register, the European Patent Office, the European Union
Intellectual Property Office, the United States Patent and Trademark Office, the
United States Copyright Office and Uniform Commercial Code financing statements
in the applicable Uniform Commercial Code jurisdictions) which either record the
existence of this Deed or the restrictions on disposal imposed by this Deed in
relation to any Intellectual Property of that Chargor.

 

13



--------------------------------------------------------------------------------

8.6 Intra-group notices

Each Chargor, by its entry into this Deed and as a party to this Deed, is deemed
to have served notice of assignment or charge to each other Chargor in respect
of any agreement to which they are both a party, and each Chargor is deemed to
have acknowledged that notice.

 

9. WHEN SECURITY BECOMES ENFORCEABLE

 

9.1 Event of Default

This Security will become immediately enforceable if an Event of Default has
occurred and is continuing (the Enforcement Period).

 

9.2 Discretion

At any time during the Enforcement Period, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit.

 

9.3 Registration

The Collateral Agent shall be entitled at any time during an Enforcement Period
to complete any Stock Transfer Forms then held by the Collateral Agent in
respect of the Security Assets in the name of the Collateral Agent and each
Chargor shall do whatever the Collateral Agent requires in order to procure the
prompt registration of such transfer and the prompt issue of a new certificate
or certificates for the relevant Security Assets in the name of the Collateral
Agent.

 

10. ENFORCEMENT OF SECURITY

 

10.1 General

 

(a) For the purposes of all powers implied by statute, the Secured Liabilities
are deemed to have become due and payable on the date of this Deed.

 

(b) Section 103 of the Act (restricting the power of sale) and Section 93 of the
Act (restricting the right of consolidation) do not apply to this Security.

 

(c) The statutory powers of leasing conferred on the Collateral Agent are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any provision of section 99 or
section 100 of the Act.

 

10.2 No liability as mortgagee in possession

Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset to account as mortgagee in
possession or for any loss on realisation or for any default or omission for
which a mortgagee in possession might be liable.

 

10.3 Privileges

Each Receiver and the Collateral Agent is entitled to all the rights, powers,
privileges and immunities conferred by the Act on mortgagees and receivers duly
appointed under the Act, except that Section 103 of the Act does not apply.

 

14



--------------------------------------------------------------------------------

10.4 Protection of third parties

No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

 

  (a) whether the Secured Liabilities have become payable;

 

  (b) whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

 

  (c) whether any money remains due under the Loan Documents; or

 

  (d) how any money paid to the Collateral Agent or to that Receiver is to be
applied.

 

10.5 Redemption of prior mortgages

 

(a) At any time during the Enforcement Period, the Collateral Agent may:

 

  (i) redeem any prior Lien against any Security Asset; and/or

 

  (ii) procure the transfer of that Lien to itself; and/or

 

  (iii) settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on any Chargor.

 

(b) Each Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

 

10.6 Contingencies

If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into a suspense account.

 

11. RECEIVER

 

11.1 Appointment of Receiver

 

(a) Except as provided below, the Collateral Agent may appoint any one or more
persons to be a Receiver of all or any part of the Security Assets:

 

  (i) within the Enforcement Period; or

 

  (ii) if a Chargor so requests the Collateral Agent in writing at any time.

 

(b) Any appointment under paragraph (a) above may be by deed, under seal or in
writing under its hand.

 

(c) Except as provided below, any restriction imposed by law on the right of a
mortgagee to appoint a Receiver (including under section 109(1) of the Act) does
not apply to this Deed.

 

(d) The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under Section 1A of the Insolvency Act 1986.

 

15



--------------------------------------------------------------------------------

(e) The Collateral Agent shall not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

 

11.2 Removal

The Collateral Agent may by writing under its hand remove any Receiver appointed
by it and may, whenever it thinks fit, appoint a new Receiver in the place of
any Receiver whose appointment may for any reason have terminated.

 

11.3 Remuneration

The Collateral Agent may fix the remuneration of any Receiver appointed by it
and any maximum rate imposed by law (including under section 109(6) of the Act)
will not apply.

 

11.4 Agent of each Chargor

 

(a) A Receiver will be deemed to be the agent of the relevant Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The relevant Chargor is solely
responsible for the contracts, engagements, acts, omissions, defaults and losses
of a Receiver and for liabilities incurred by a Receiver.

 

(b) No Secured Party will incur any liability (either to a Chargor or to any
other person) by reason of the appointment of a Receiver or for any other
reason.

 

11.5 Relationship with Collateral Agent

To the fullest extent allowed by law, any right, power or discretion conferred
by this Deed (either expressly or impliedly) or by law on a Receiver may during
the Enforcement Period be exercised by the Collateral Agent in relation to any
Security Asset without first appointing a Receiver or notwithstanding the
appointment of a Receiver.

 

12. POWERS OF RECEIVER

 

12.1 General

 

(a) A Receiver has all the rights, powers and discretions set out below in this
Clause in addition to those conferred on it by any law. This includes all the
rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act and the Insolvency Act, 1986.

 

(b) If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

 

12.2 Possession

A Receiver may take immediate possession of, get in and collect any Security
Asset.

 

12.3 Sale of assets

 

(a) A Receiver may sell, exchange, convert into money and realise any Security
Asset by public auction or private contract and generally in any manner and on
any terms which he thinks fit.

 

16



--------------------------------------------------------------------------------

(b) The consideration for any such transaction may consist of cash, debentures
or other obligations, shares, stock or other valuable consideration and any such
consideration may be payable in a lump sum or by instalments spread over any
period which he thinks fit.

 

12.4 Receipts

A Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.

 

12.5 Delegation

A Receiver may delegate his powers in accordance with this Deed.

 

12.6 Other powers

A Receiver may:

 

  (a) do all other acts and things which he may consider desirable or necessary
for realising any Security Asset or incidental or conducive to any of the
rights, powers or discretions conferred on a Receiver under or by virtue of this
Deed or law;

 

  (b) exercise in relation to any Security Asset all the powers, authorities and
things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

 

  (c) use the name of any Chargor for any of the above purposes.

 

13. APPLICATION OF PROCEEDS

 

(a) All amounts from time to time received or recovered by the Collateral Agent
or any Receiver pursuant to the terms of this Deed or in connection with the
realisation or enforcement of all or any part of this Security will be held by
the Collateral Agent and applied in or towards payment of or provision for the
Secured Liabilities in accordance with the terms of the Credit Agreement.

 

(b) This Clause is subject to the payment of any claims having priority over
this Security. This Clause does not prejudice the right of any Secured Party to
recover any shortfall from any Chargor.

 

14. EXPENSES AND INDEMNITY

Each Chargor must:

 

  (a) within five Business Days of demand pay all costs and expenses (including
legal fees) reasonably incurred in connection with this Deed by any Secured
Party, Receiver, attorney, manager, agent or other person appointed by the
Collateral Agent under this Deed; and

 

  (b) keep each of them indemnified against any failure or delay in paying those
costs or expenses.

 

15. DELEGATION

 

15.1 Power of Attorney

The Collateral Agent or any Receiver may delegate by power of attorney or in any
other manner to any person any right, power or discretion exercisable by it
under this Deed.

 

17



--------------------------------------------------------------------------------

15.2 Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Collateral Agent or any Receiver may think fit.

 

15.3 Liability

Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to any Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any delegate or sub-delegate.

 

16. FURTHER ASSURANCES

Each Chargor must, at its own expense, take whatever action the Collateral Agent
or a Receiver may reasonably request for:

 

  (a) creating, perfecting or protecting any security intended to be created by
this Deed; or

 

  (b) facilitating the realisation of any Security Asset or the exercise of any
right, power or discretion exercisable, by the Collateral Agent or any Receiver
or any of their delegates or sub-delegates in respect of any Security Asset.

This includes:

 

  (i) the execution of any transfer, conveyance, assignment or assurance of any
property, whether to the Collateral Agent or to its nominee; and

 

  (ii) the giving of any notice, order or direction and the making of any
registration,

which, in any such case, the Collateral Agent may reasonably think expedient.

 

17. POWER OF ATTORNEY

Each Chargor, by way of security, irrevocably and severally appoints the
Collateral Agent, each Receiver and any of their delegates or sub-delegates to
be its attorney during an Enforcement Period to take any action which that
Chargor is obliged to take under this Deed, or may be deemed by such attorney
necessary or desirable for any purpose of this Deed or to enhance or perfect the
security intended to be constituted by it or to convey or transfer legal
ownership of any Security Asset. Each Chargor ratifies and confirms whatever any
attorney does or purports to do under its appointment under this Clause.

 

18. MISCELLANEOUS

 

18.1 Covenant to pay

Each Chargor must pay or discharge the Secured Liabilities in the manner
provided for in the Loan Documents.

 

18.2 Tacking

Each Lender must perform its obligations under the Credit Agreement (including
any obligation to make available further advances).

 

18



--------------------------------------------------------------------------------

18.3 New Accounts

 

(a) If any subsequent charge or other interest affects any Security Asset, any
Secured Party may open a new account with any Chargor.

 

(b) If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

 

(c) As from that time all payments made to that Secured Party will be credited
or be treated as having been credited to the new account and will not operate to
reduce any Secured Liability.

 

19. RELEASE

At the end of the Security Period, the Collateral Agent shall, at the request
and reasonable cost of each Chargor, take whatever action is reasonably
necessary to release its Security Assets from this Security, in each case
without recourse to or any representation or warranty by or from any Secured
Party and subject to the Collateral Agent’s receipt, upon request, of a
certification by the Borrower and the Chargor stating that such transaction and
release are in compliance with the Credit Agreement and the other Loan Documents
and as to such other matters as the Collateral Agent may reasonably request.

 

20. CALCULATIONS AND CERTIFICATES

 

20.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with this Deed, the entries made in the accounts maintained by a Secured Party
are prima facie evidence of the matters to which they relate.

 

20.2 Certificates and determinations

Any certification or determination by a Secured Party of a rate or amount under
any Loan Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

20.3 Day count conventions

Any interest, commission or fee accruing under this Deed will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 365 days.

 

21. PARTIAL INVALIDITY

If, at any time, any term of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction that will not
affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
term of this Deed; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of this Deed.

 

22. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under this Deed will operate as a waiver, nor will
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Deed are cumulative and not exclusive of any rights or
remedies provided by law and may be waived only in writing and specifically.

 

19



--------------------------------------------------------------------------------

23. COUNTERPARTS

This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

24. GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

 

25. ENFORCEMENT

 

25.1 Jurisdiction

 

(a) The English courts have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a Dispute).

 

(b) The Parties agree that the English courts are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c) This Clause 25.1 (Jurisdiction) is for the benefit of the Secured Parties
only. As a result, to the extent allowed by law:

 

  (i) no Secured Party will be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction; and

 

  (ii) the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

25.2 Waiver of immunity

Each Chargor irrevocably and unconditionally:

 

  (a) agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

 

  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and

 

  (c) waives all rights of immunity in respect of it or its assets.

THIS DEED has been entered into and executed as a deed by the Original Chargors
with the intention that it be delivered on the date stated at the beginning of
this deed.

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL CHARGORS

 

Name of Chargor    Company Number    Registered Office Address      

Mimecast UK Limited

   04698693    6th Floor Citypoint, One Ropemaker Street, London, United
Kingdom, EC2Y 9AW      

Mimecast Services Limited

   04901524   

6th Floor Citypoint, One

Ropemaker Street, London EC2Y

9AW

     

Mimecast USD Limited

   09102524   

6th Floor Citypoint, One

Ropemaker St, London EC2Y

9AW

     

Mimecast Development Limited

   10476935    Citypoint One Ropemaker Street, Moorgate, London, United Kingdom,
EC2Y 9HU

 

21



--------------------------------------------------------------------------------

SIGNATORIES

 

Original Chargors EXECUTED AS A DEED by MIMECAST UK LIMITED acting by /s/ Peter
Andrew James Campbell Director   In the presence of: Witness’s signature:  

    /s/ Tracey Firman

Name:   Tracey Firman Address:   ***

 

English Law Debenture Signature Page



--------------------------------------------------------------------------------

EXECUTED AS A DEED by MIMECAST SERVICES LIMITED acting by       /s/ Peter Andrew
James Campbell Director   In the presence of: Witness’s signature:  

    /s/ Tracey Firman

Name:   Tracey Firman Address:   ***

 

English Law Debenture Signature Page



--------------------------------------------------------------------------------

EXECUTED AS A DEED by MIMECAST DEVELOPMENT LIMITED acting by /s/ Peter Andrew
James Campbell Director In the presence of: Witness’s signature:  

    Tracey Firman

Name:   /s/ Tracey Firman Address:   ***

 

English Law Debenture Signature Page



--------------------------------------------------------------------------------

EXECUTED AS A DEED by MIMECAST USD LIMITED acting by /s/ Peter Andrew James
Campbell Director   In the presence of: Witness’s signature:  

    /s/ Tracey Firman

Name:   Tracey Firman Address:   ***

 

English Law Debenture Signature Page



--------------------------------------------------------------------------------

Collateral Agent JPMORGAN CHASE BANK, N.A. By:   /s/ Eleftherios Karsos

 

English Law Debenture Signature Page